DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 20 Mar 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 Jul 2020 has been entered.

Amendments Received
Amendments to the claims were received and entered on 20 Jul 2020.

Status of the Claims
Canceled: 6, 14 and 15
Examined herein: 1–5, 7–13 and 16

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


This rejection is maintained from the previous Office action.  Minor revisions have been made to the rationale to address the newly-presented claim limitations, and to update MPEP citations to the current revision.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "obtaining biological sequence fragments bereft of one or more contaminant genome sequence fragments".
In the context of the claims, "obtaining biological sequence fragments" does not describe a concrete process of separating physical oligonucleotides.  Rather, it describes a process of categorizing or sorting biological sequences: "preparing a partitioned contaminant genome database", "categorizing the identified biological sequence fragments as contaminant genome sequence fragments" and "removing the categorized contaminant genome sequence fragments from the plurality of biological sequence fragments" (claim 1); "identifying the subset of DNA fragments of human origin which contaminate human-host derived metagenomic datasets" (specification ¶ 0044); and "these contaminant sequences are removed from the query metagenomic dataset to obtain an output file which is bereft of contaminating human genome sequences" (specification ¶ 0054).  Because categorizing information is a type of mental process, this element of "obtaining biological sequence fragments bereft of one or more contaminant genome sequence fragments" is an abstract idea.

Steps of evaluating, analyzing or organizing information recited in the claims include "collecting a plurality of biological sequence fragments …"; "selecting a pair of discrete vectors …"; "repeating the selecting of the pair of discrete vectors …"; "sorting and partitioning the plurality of contaminant genome sequence fragments …"; "mapping the biological sequence fragments in each of the groups …"; "categorizing the identified biological sequence fragments …"; and "removing the categorized contaminant sequences …". Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites the non-abstract elements of "sequencing, by a sequencing platform, collected plurality of contaminant genome sequence fragments" and "sequencing, by the sequencing platform, collected biological sequence fragments".  Adding the generic technology of a sequencing platform to the abstract idea imposes no meaningful limits on how the abstract idea itself is performed or implemented.  Similarly, adding the abstract idea to the step of nucleotide sequencing does not impose any meaningful limits on how the sequencing technology operates.  Hence, this step only generally links the abstract idea to the technological environment of nucleotide sequencing, rather than integrating the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(h)).
Claim 12 recites the additional, non-abstract element of "a system" comprising "a processor", "a memory" that "stores instructions" that implement the abstract idea.  Claim 13 recites the additional, non-abstract element of "a non-transitory computer-readable medium having stored embodied thereon a computer program" that implements the abstract idea.  The claims do not describe any specific 
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, generally linking the abstract idea to the technology of a sequencing platform, when considered individually, is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (MPEP 2106.05(h)).
As also explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
i.e. computerized analysis of biological sequence data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 20 Jul 2020, Applicant asserts that "the claimed elements provide a technical advancement in the art of biological sequence analysis and comparison and the claimed technique enables comparison of the biological sequences with reduced processing time and memory usage" (pp. 15–16).
"Biological sequence analysis and comparison" is not a practical application.  It does not require any specific technological apparatus, or perform any real-world process.  It simply analyzes information.  As explained above, it is part of the abstract idea, so it cannot also be a practical application into which the abstract idea is integrated.
Additionally, "a simple instruction to apply an abstract idea on a computer is not enough. …  Nor does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept" (Intellectual Ventures I LLC v. Capital One Bank (USA), 115 
Applicant further argues that "the claimed elements, in their ordered combination, integrate the abstract idea into a practical application of obtaining biological sequence fragments bereft of contaminating genome sequences" (p. 22).
Again, "obtaining biological sequence fragments bereft of contaminating genome sequences" is not a practical application.  In the context of these claims, the "sequence fragments" are information, not physical oligonucleotides, and the "obtaining" describes a data categorization process, which is an abstract idea.  This element cannot be a practical application into which the abstract idea is integrated because "obtaining biological sequence fragments bereft of contaminating genome sequences" is part of the abstract idea itself.
The arguments are therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marjorie Moran can be reached on 571-272-0720.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.